In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                        No. 17-1537V
                                   Filed: February 11, 2020

* * * * * * * * * * * * *
SHEILA HARSHAW,         *                                          UNPUBLISHED
                        *
         Petitioner,    *                                          Decision on Joint Stipulation;
                        *                                          Transverse Myelitis (“TM”);
v.                      *                                          Influenza (“Flu”) Vaccine
                        *
SECRETARY OF HEALTH     *
AND HUMAN SERVICES,     *
                        *
         Respondent.    *
* * * * * * * * * * * * *
Jeffrey Pop, Esq., Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Christine Becer, Esq., US Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Roth, Special Master:

       On October 16, 2017, Sheila Harshaw (“Ms. Harshaw” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
she developed transverse myelitis (“TM”) after receiving an influenza (“flu”) vaccine on October
22, 2014. Stipulation, filed February 11, 2020, at ¶¶ 1-4. Respondent denies that the
aforementioned vaccination caused petitioner’s injury. Stipulation at ¶ 6.



1
  Although this Decision has been formally designated “unpublished,” it will nevertheless be posted on the
Court of Federal Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-
347, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). This means the Decision
will be available to anyone with access to the internet. However, the parties may object to the Decision’s
inclusion of certain kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party
has fourteen days within which to request redaction “of any information furnished by that party: (1) that is
a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public. Id.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                      1
         Nevertheless, the parties have agreed to settle the case. On February 11, 2020, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

       1. A lump sum of $150,000.00 in the form of a check payable to petitioner, Sheila
          Harshaw; and

       2. A lump sum of $13,775.96, which represents reimbursement of a California Medicaid
          lien for services rendered on behalf of petitioner, in the form of a check payable to
          petitioner and the Department of Health Care Services and mailed to:

                              Department of Health Care Services
                              Recovery Branch-MS 4720
                              P.O. Box 997431
                              Sacramento, CA 95899-7421

      Petitioner agrees to endorse this check to the Department of Health Care Services. These
amounts represent compensation for all damages that would be available under § 300aa-15(a).

        I adopt the parties’ stipulation attached hereto, and award compensation in the amount and
on the terms set forth therein. The clerk of the court is directed to enter judgment in accordance
with this decision.3

       IT IS SO ORDERED.

                                              s/ Mindy Michaels Roth
                                              Mindy Michaels Roth
                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.
                                                 2